                                    AFFIDAVIT
                                        of
                                 SEAN McDERMOTT
                                  SPECIAL AGENT
                         FEDERAL BUREAU OF INVESTIGATION

       I, Sean McDermott, being first duly sworn, do depose and state that:

       1.      I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), and am

assigned to the Jefferson City, Missouri office. I have been an SA with the FBI for approximately

fourteen (14) years. In the course of my career, I have participated in numerous investigations

concerning violations of Title 18, United States Code. I am currently assigned to criminal

investigations involving child exploitation, child pornography and human trafficking. I have

gained expertise in the conduct of such investigations through training in seminars and everyday

work related to these types of investigations. I have personally led multiple investigations

involving child pornography.

       2.      The statements contained in this affidavit are based on information I learned

through my personal knowledge, investigative reports from other investigators familiar with this

investigation, and conversations with investigators familiar with this investigation. Since this

affidavit is being submitted for the limited purpose of securing a search warrant, I have not

included each and every fact known to me concerning this investigation. I have set forth only the

facts that I believe are necessary to establish probable cause to believe that evidence of violations

of Title 18, United States Code, Sections 2252(a)(2) and (a)(4)(B), specifically, distribution and

possession of child pornography, are located within data attributable to the Google account

associated with email address fox2315@gmail.com, including, but not limited to: IP addresses,

login dates and times, subscriber registration information, account status, associated email




         Case 2:18-sw-03124-WJE Document 1-1 Filed 12/13/18 Page 1 of 3
addresses, phone numbers, photographs, videos and e-mail content, and any evidence pertaining

to the sexual exploitation of children.

       3.      On July 30, 2018, the Boone County Sheriff’s Department Cyber Crimes Task

Force (BCCCTF) received CyberTip report #34801159 from the National Center for Missing and

Exploited Children (NCMEC), which operates a web-based reporting system that facilitates the

reporting of Internet related crimes against children.

       4.      CyberTip report #34801159 originated from Facebook, who reported Facebook

username “no.brakes153” uploaded four images of apparent child pornography on June 14, 2018.

BCCCTF Detective Tracy Perkins viewed these images, which were provided by NCMEC, and

observed they depicted a prepubescent female exposing her genitalia in a lascivious manner.

       5.      Facebook identified username “no.brakes153” as SHELDON HIGGINBOTHAM,

born October 14, 1989. Facebook reported the child pornography images were uploaded from IP

address 71.49.73.91.

       6.      Internet research revealed IP address 71.49.73.91 was registered to CenturyLink

d/b/a Embarq. Embarq reported that, on June 14, 2018, IP address 71.49.73.91 was registered to

James Higginbotham, 5414 Route AA, Lot 3, Russellville, Missouri. Research in public records

placed HIGGINBOTHAM at this address.

       7.      On August 29, 2018, Detective Perkins received Facebook records for Facebook

username “no.brakes1523” pursuant to a search warrant issued through the Cole County courts.

Facebook reported registered email addresses for “no.brakes1523” included fox1523@aim.com

and fox2315@gmail.com. Facebook’s records identified that “no.brakes1523” had communicated

with username “Katie Flint” between May 22, 2018, and June 2, 2018. This communication

included “no.brakes1523” transferring erotica or obscene material of females under the age of 18

                                                 2



         Case 2:18-sw-03124-WJE Document 1-1 Filed 12/13/18 Page 2 of 3
to “Katie Flint” through Facebook messenger.

       8.      On October 29, 2018, Detective Perkins received Facebook records for Facebook

user “Katie Flint” pursuant to a search warrant issued through the Cole County courts. These

records included a Facebook messenger conversation wherein “no.brakes1523” transferred erotica

or obscene material of females under the age of 18 to “Katie Flint.”

       9.      Gmail is a free email service developed by Google.

                                           Conclusion

       10.     Based upon the foregoing, I assert that probable cause exists that the Google

account associated with email address fox2315@gmail.com contains evidence of the depiction and

distribution of minors engaged in sexually explicit conduct, in violation of Title 18, United States

Code, Sections 2252(a)(2) and (a)(4)(B).

       11.     The facts set forth in this affidavit are true and correct to the best of my knowledge

and belief.

       Further, Affiant sayeth not.


                                              Sean McDermott, Special Agent
                                              Federal Bureau of Investigation

       Sworn to and subscribed before me on this, the 13th day of December, 2018.




                                              Willie J. Epps, Jr.
                                              United States Magistrate Judge




                                                 3



         Case 2:18-sw-03124-WJE Document 1-1 Filed 12/13/18 Page 3 of 3
